                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7780
                                                                                        Fax (410) 962-1812


                                                     April 25, 2019


     LETTER TO COUNSEL

            RE:      Joseph L. v. Commissioner, Social Security Administration;
                     Civil No. SAG-18-1384

     Dear Counsel:

             On May 11, 2018, Plaintiff Joseph L. petitioned this Court to review the Social Security
     Administration’s (“SSA’s”) final decision to deny his claims for disability benefits. ECF 1. I
     have considered the parties’ cross-motions for summary judgment. ECF 15, 18. I find that no
     hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of
     the SSA if it is supported by substantial evidence and if the SSA employed proper legal
     standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
     1996). Under that standard, I will deny Plaintiff’s motion, grant the SSA’s motion, and affirm
     the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my
     rationale.

             Plaintiff protectively filed claims for Disability Insurance Benefits (“DIB”) and
     Supplemental Security Income (“SSI”) on December 6, 2012, alleging a disability onset date of
     June 1, 2006. Tr. 350-53. Plaintiff’s Date Last Insured (“DLI”) is December 31, 2011, so he
     had to establish disability on or before that date to qualify for DIB, although he would remain
     eligible for SSI if he became disabled on a later date. Tr. 13. His claim was denied initially and
     on reconsideration. Tr. 228-39. Hearings were held on April 21, 2016 and January 19, 2017,
     before an Administrative Law Judge (“ALJ”). Tr. 41-142. Following those hearings, the ALJ
     determined that Plaintiff was not disabled within the meaning of the Social Security Act during
     the relevant time frame. Tr. 12-28. The Appeals Council (“AC”) denied Plaintiff’s request for
     review, Tr. 1-5, so the ALJ’s decision constitutes the final, reviewable decision of the SSA.

            The ALJ found that, during the relevant period, Plaintiff suffered from the severe
     impairments of “bicuspid aortic valve; aortic stenosis and insufficiency; hypertension; sleep
     apnea; obesity; left inguinal hernia; T8 fracture; and major depressive disorder.” Tr. 15. Despite
     these impairments, the ALJ determined that Plaintiff retained the residual functional capacity
     (“RFC”) to:

            perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
            that he is further limited to: never kneeling, crouching, crawling, or climbing
            ladders, ropes or scaffolds; occasional balancing, stooping, and climbing ramps or
            stairs; never working at unprotected heights or around moving mechanical parts;
Joseph L. v. Commissioner, Social Security Administration
Civil No. SAG-18-1384
April 25, 2019
Page 2

        occasional exposure to dust, odors, fumes, pulmonary irritants, extreme cold, and
        extreme heat; frequent contact with supervisors; and occasional contact with co-
        workers, and the public.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform jobs existing in significant numbers in the national economy and that,
therefore, he was not disabled. Tr. 27-28.

        In support of his appeal, Plaintiff advances several general arguments with a great
number of subparts: (1) that the ALJ erred at step two by declining to find multiple impairments
to be severe, ECF 15-1 at 9-10; (2) that the ALJ erred in evaluating the listings, ECF 15-1 at 10-
15; (3) that the ALJ erred in discounting Plaintiff’s subjective assertions of disabling symptoms,
ECF 15-1 at 18-24; (4) that the ALJ erred in evaluating the medical opinions and other evidence,
ECF 15-1 at 24-26; and (5) that the ALJ erred in evaluating the VE evidence, ECF 15-1 at 26-33.
Each argument lacks merit for the reasons discussed below.

        First, Plaintiff asserts that the ALJ should have found additional impairments to be
“severe.” ECF 15-1 at 9-10. An impairment is considered “severe” if it significantly limits the
claimant’s ability to do basic work activities. See 20 C.F.R. §§ 404.1522; 416.922. The claimant
bears the burden of proving that an impairment is severe. See Pass v. Chater, 65 F.3d 1200, 1203
(4th Cir. 1995). Here, the ALJ adequately considered the relevant impairments at step two. Tr.
15-16. The ALJ specifically considered GERD, asthma/COPD, and alcohol abuse, and cited to
medical evidence to explain why each of those conditions was not severe. Id. As to Plaintiff’s
hip pain, the ALJ described why he found no medically determinable impairment. Tr. 16.
Finally, the ALJ discussed a variety of Plaintiff’s cardiovascular symptoms and impairments,
including hypertension1, calcified bicuspid aortic valve, congestive heart failure, and syncope,
and explained his findings that those particular conditions were non-severe. Tr. 15-16.
Plaintiff, who bears the burden of proving the severity of each impairment, cites no specific
evidence to suggest or establish that any of those impairments are in fact severe, or impose any
work-related limitations. In fact, some of the impairments Plaintiff references, such as sleep
apnea and obesity, were actually deemed severe by the ALJ.2 ECF 15-1 at 9-10. Plaintiff is


1
  The ALJ’s opinion lists “hypertension” as both a severe and a non-severe impairment, and lists
“bicuspid aortic valve” as a severe impairment, but does not draw a clear conclusion about Plaintiff’s
“calcified bicuspid aortic valve.” Tr. 15. Regardless, the ALJ’s evaluation of Plaintiff’s cardiovascular
symptoms and impairments is adequate.
2
 Plaintiff contends that his obesity “has been determined by more than one medical source to be morbid
obesity (with a BMI of more than 40 consistently).” ECF 15-1 at 10. To support that contention, Plaintiff
cites more than 200 pages of medical records, most of which have nothing to do with his weight, and
many of which pre-date his significant weight gain years after his motor vehicle accident. See Tr. 1133-
1203, 1218-1306, 1336-1438. This Court’s review of the transcript does not substantiate Plaintiff’s
position, and this Court declines to engage in the fishing expedition Counsel apparently proposes for the
Court to try to locate specific evidence to support his claim within a vast number of unrelated medical
Joseph L. v. Commissioner, Social Security Administration
Civil No. SAG-18-1384
April 25, 2019
Page 3

correct that the record contains one notation, by a consultative examiner, that Plaintiff had
tendonitis in his knees. Tr. 970. That same examiner found full range of motion and motor
strength in both knees, with no sensory deficits, and noted, “Both knees are without clubbing,
cyanosis or edema, or swelling or tenderness to palpation or crepitus.” Tr. 969-70. A review of
the other unspecific records Plaintiff offers as a “citation” reveals no other indication of knee
restrictions, symptoms, or treatment. See ECF 15-1 at 9 (citing Tr. 547-77). Accordingly, if the
ALJ’s failure to determine the severity of knee tendonitis constitutes error at all, it would be
harmless. Because Plaintiff made the threshold showing that his other impairments were severe,
the ALJ continued with the sequential evaluation process and properly considered all
impairments, both severe and non-severe, that significantly impacted Plaintiff’s ability to work.
See 20 C.F.R. §§ 404.1523, 416.923. Any step two error, therefore, does not necessitate remand.

        Next, Plaintiff asserts that the ALJ should have found him to meet the criteria of multiple
listings, including 1.02, 1.04, 4.00, 12.04, and 12.06. ECF 15-1 at 10-15. First, with respect to
Listing 1.02 for joint impairments, the ALJ did not identify that listing as one requiring
discussion. Under existing Fourth Circuit law, an ALJ only has to identify a listing and compare
the evidence to the listing requirements where there is ample evidence to suggest that the listing
could be met. See Huntington v. Apfel, 101 F. Supp. 2d 384, 390 (D. Md. 2000) (citing Cook v.
Heckler, 783 F.2d 1168, 1172 (4th Cir. 1986)); Ketcher v. Apfel, 68 F. Supp. 2d 629, 645 (D.
Md. 1999) (noting that the “duty of identification of relevant listed impairments and comparison
of symptoms to Listing criteria is only triggered if there is ample evidence in the record to
support a determination that the claimant’s impairment meets or equals one of the listed
impairments”). The ALJ had already described, at step two, why Plaintiff’s hip pain did not
amount to a medically determinable impairment, and, as noted above, the record contains almost
no evidence of knee-related symptoms. Accordingly, the record did not contain ample evidence
to suggest that Listing 1.02 might be met.

         Similarly, while the ALJ referred to a potentially applicable category of listings at 4.00
(pertaining to cardiovascular disorders), the ALJ did not identify or evaluate any specific listings
within that general category. Tr. 17. A mere reference to a general category of listings does not
indicate that the ALJ found ample evidence to identify and analyze any or all of those listings.
Plaintiff, who bears the burden at step three, does not articulate any specific cardiovascular
listing that may have been met, and does not review the criteria of any such listing along with
supporting medical evidence. See Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (stating
claimants bear the burden in steps one through four of evaluating disability claims, where step
three involves deciding if the impairment meets or medically equals the listings) (citing Hunter
v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per curiam)). I therefore find no error in the ALJ’s
decision not to evaluate any specific cardiovascular listing.

       Turning to the listings that the ALJ did discuss, as to Listing 1.04, the ALJ cited Exhibit
48F for the proposition that no compromise of the nerve root or the spinal cord was found on


records. The ALJ referenced Plaintiff’s obesity, found it to be a severe impairment, and fully considered it
in both the listing analysis and the RFC assessment. Tr. 15, 17, 20, 22, 23, 25, 26.
Joseph L. v. Commissioner, Social Security Administration
Civil No. SAG-18-1384
April 25, 2019
Page 4

imaging. Tr. 16. The summary of the MRI contained in that exhibit does not reference
compromise of the nerve root or spinal cord, Tr. 1304, and Plaintiff has not identified any
particular evidence to the contrary. Moreover, the ALJ’s RFC analysis contains discussion of
specific evidence relating to other criteria in Listing 1.04, also sufficient to support the ALJ’s
ultimate conclusion that Listing 1.04 was not met. See Tr. 20 (noting full lower extremity
strength, negative straight leg raising tests); Tr. 21 (noting full strength in extremities, no sensory
defects, and normal ambulation). Plaintiff provides no citation to specific medical evidence
suggesting that he meets each criteria of any subsection of Listing 1.04. 3 Thus, the ALJ’s own
analysis establishes that Plaintiff did not satisfy the listing criteria. This is not an instance where
“[i]nconsistent evidence abounds, . . . ‘leav[ing the court] to wonder’ in such a way that [the
court] cannot conduct ‘meaningful review.’” See Fox v. Colvin, 632 F. App’x 750, 755 (4th Cir.
2015) (unpublished) (quoting Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015)); see also
Brown v. Colvin, 639 F. App’x 921, 923 (4th Cir. 2016) (unpublished) (per curiam) (remanding
the case when the decision of the ALJ was deficient despite the Commissioner’s contention that
the listing clearly was not met, finding that the claimant’s “medical record [was] not so one-
sided” that the court could say the listing was not implicated). The record in this case, as
accurately summarized by the ALJ, simply does not substantiate the presence of the listing
criteria.

         In his final listing argument, Plaintiff contends that the ALJ should have determined that
Plaintiff met mental health listings 12.04 (depressive, bipolar, and related disorders) and 12.06
(anxiety and obsessive-compulsive disorders). The ALJ only identified and evaluated Listing
12.04, but the same “paragraph B” and “paragraph C” criteria apply to both listings. 20 C.F.R.
Pt. 404, Subpt. P, App. 1 §§ 12.04, 12.06 (2017). The ALJ appropriately applied the special
technique pertaining to mental impairments, evaluating each of the relevant functional areas with
citations to the record evidence. Plaintiff asserts that the ALJ’s analysis “[relied] too heavily on
the one-time psychiatric consultative examination (CE) performed many years prior, and not
based on the most up-to-date evidence or statements of the claimant.” ECF 15-1 at 14. To
support that contention, Plaintiff cited only to another consultative examination that occurred on
the same date as the one cited by the ALJ, which assessed his physical, not his mental, condition.
Id. (citing Tr. 967-73). Plaintiff does not cite, and the record does not reflect, any more recent or
relevant mental health evidence contradicting the consultative examination cited by the ALJ.

3
  Plaintiff focuses in his brief on ambulation, without enumerating the other relevant criteria. See ECF
15-1 at 11 (noting that he used a back brace and walking stick at the hearing and “has also used a cane”).
The requirement for an “inability to ambulate effectively” generally requires evidence of “the use of a
hand-held assistive device(s) that limits the functioning of both upper extremities. . . . [E]xamples of
ineffective ambulation include, but are not limited to, the inability to walk without the use of a walker,
two crutches or two canes . . .” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00(B)(2)(b). Thus, the evidence
cited by Plaintiff would not establish an inability to ambulate effectively for listing purposes. Plaintiff
also makes an unsupported assertion that the medical expert, Dr. Bryan, “more or less conceded” that
Plaintiff’s symptoms met a musculoskeletal listing in the years immediately following his motor vehicle
accident. ECF 15-1 at 12. Plaintiff provides no citation for that alleged testimony, and I am unable to
locate any such “concession” in the record. In fact, Dr. Bryan testified that Plaintiff “did not have the
criteria for the listings so I could not state that he would meet that listing.” Tr. 65-66.
Joseph L. v. Commissioner, Social Security Administration
Civil No. SAG-18-1384
April 25, 2019
Page 5

Moreover, the ALJ did summarize and discuss the Plaintiff’s mental health history in the RFC
analysis, lending further support to the ALJ’s conclusion that Listings 12.04 and 12.06 were not
met. Tr. 19, 22-23.

        Next, Plaintiff asserts that the ALJ relied only on a lack of objective medical evidence to
discredit his subjective complaints of disabling symptoms. ECF 15-1 at 18-22. However, in
contrast, the ALJ relied upon Plaintiff’s own reports of his activities to contradict his alleged
symptoms. Tr. 17 (noting that Plaintiff can drive and cook, go fishing occasionally, and care for
his child); Tr. 20-21 (noting that at the time Plaintiff “was performing household chores such as
vacuuming and washing dishes”); Tr. 22 (noting that Plaintiff was seeking construction work in
2010, but had been unable to find a job due to the job market). Thus, the ALJ appropriately
considered Plaintiff’s subjective statements, in addition to the objective results from his medical
examinations, to determine his functional capabilities. Ultimately, my review of the ALJ’s
decision is confined to whether substantial evidence, in the record as it was reviewed by the ALJ,
supports the decision and whether correct legal standards were applied. See Richardson v.
Perales, 402 U.S. 389, 390 (1971). Even if there is other evidence that may support Plaintiff’s
position, I am not permitted to reweigh the evidence or to substitute my own judgment for that of
the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). In considering the entire
record, and given the evidence outlined above, I find the ALJ’s evaluation of Plaintiff’s
subjective complaints was supported by substantial evidence.

        Next, Plaintiff posits that the ALJ’s RFC determination did not include an appropriate
function-by-function analysis. ECF 15-1 at 22-24. However, the ALJ’s analysis of the medical
evidence is detailed, clear, and well-supported by citations to the record. In fact, the ALJ
includes a specific discussion of Plaintiff’s relevant physical, mental, and environmental
limitations, Tr. 26, and imposes limitations that were stricter than those found by some treating
and examining physicians. Id. (imposing a limitation to sedentary, not light, work, adding
environmental limitations due to shortness of breath, and imposing social functioning limitations
to address untreated mental health issues).

        Plaintiff also contends that the ALJ assigned insufficient weight to opinions and GAF
scores from his various treating physicians. ECF 15-1 at 24-26. Instead, Plaintiff contends, the
ALJ gave more weight to the opinions of the non-treating medical expert, Dr. Bryan, and the
non-examining State agency consultants. Id. First, the ALJ devoted three full pages of the
opinion to a detailed evaluation of the opinion evidence. Tr. 23-26. The weight assigned to the
opinions of the treating doctors ranged from “great weight” to some of Dr. Ayala’s opinions, to
“no weight” to the opinion of a treating nurse practitioner whose opinions contradicted Plaintiff’s
own testimony and to the opinion of Dr. Atluri, whose opinion contradicted that of Dr. Ayala, the
treating cardiologist. Id. Thus, to the extent that a reduced amount of weight was assigned to the
opinion of a treating physician, the ALJ provided substantial evidence to justify the assignment.

       The ALJ also assigned only “partial weight” to the opinion of a physical consultative
examiner, finding that the determination that Plaintiff could sustain light exertion did not
adequately account for his obesity. Tr. 25. Instead, the ALJ agreed with the opinion of the
Joseph L. v. Commissioner, Social Security Administration
Civil No. SAG-18-1384
April 25, 2019
Page 6

medical examiner, Dr. Bryan, limiting Plaintiff to sedentary work, which is the same exertional
limitation imposed by Dr. Ayala. Tr. 24. In light of the well-justified assignments of weight, I
find no error in the ALJ’s evaluation of the opinion evidence.

        As for the GAF score, the record contains a GAF score at the time of discharge from
Plaintiff’s only psychiatric hospitalization in 2010. Tr. 657. It is well established that “a GAF
score is not determinative of whether a person is disabled.” Melgarejo v. Astrue, Civil No. JKS
08-3140, 2009 WL 5030706, at *4 (D. Md. Dec. 15, 2009). As the ALJ notes, a GAF score is
just a snapshot of functioning at a particular time, and he assigned Plaintiff’s GAF score only
“partial weight” in light of the “total lack of any ongoing mental health treatment, and absence of
serious symptoms” over the ten year period at issue in the case. Tr. 26. I thus find no error in
the ALJ’s evaluation of the GAF score, or any other component of the RFC assessment.

        As to the alleged step five errors, Plaintiff contends that as a result of a faulty
hypothetical, the VE testimony did not constitute substantial evidence upon which the ALJ could
base a conclusion. ECF 15-1 at 28-29. Plaintiff contends that the ALJ improperly adopted the
first and second hypotheticals posed, instead of later hypotheticals posed by the ALJ and/or
Plaintiff’s counsel. Id. The ALJ is afforded “great latitude in posing hypothetical questions,”
Koonce v. Apfel, 166 F.3d 1209, 1999 WL 7864, at *5 (4th Cir. 1999) (unpublished table
decision), and need only pose those that are based on substantial evidence and accurately reflect
a claimant’s limitations, see Copeland v. Bowen, 861 F.2d 536, 540-41 (9th Cir. 1988). The
ALJ’s first and second hypothetical questions to the VEs, which accurately incorporated the RFC
assessment, were permissible without including any additional limitations that the ALJ did not
deem valid. Essentially, this argument reiterates Plaintiff’s contentions regarding the adequacy
of the RFC. Because the ALJ’s RFC assessment was adequate for the reasons discussed herein,
the hypotheticals setting forth that RFC assessment were equally valid.

        The Plaintiff also contends that the testimony provided by the two different VEs at the
two hearings in his case contained significant discrepancies warranting remand, because the ALJ
did not indicate which VE’s testimony he credited. ECF 15-1 at 29-31. First, I note that the
three jobs identified by the ALJ precisely match those identified by the VE at the 2017 (later)
hearing. Tr. 74-76. The VE at the 2016 hearing identified two of the same positions, Tr. 138-39,
and Plaintiff correctly notes that the two VEs gave discrepant testimony about the number of
positions existing in the national economy. The first VE testified that there were 80,000
assembler jobs in the national economy and 40,000 table worker/inspector jobs, though those
totals would be reduced by 50% to accommodate environmental limitations. Tr. 138-19. The
second VE testified that there were approximately 125,000 table worker/inspector jobs and
150,000 assembler jobs, and did not impose any reduction for the environmental limitations. Tr.
74-75. Ultimately, however, a claimant is not disabled if he is able to engage in “work which
exists in significant numbers either in the region where [the claimant] lives or in several regions
of the country.” 42 U.S.C. § 423(d)(2)(A). Regardless of which VE’s testimony is credited, the
identified positions have far more than sufficient jobs to constitute “work which exists in
significant numbers.” See Lawler v. Astrue, Civil Action No. BPG-09-1614, 2011 WL 1485280,
at *5 (D. Md. Apr. 19, 2011) (finding that where only 75-100 jobs existed in the region where
Joseph L. v. Commissioner, Social Security Administration
Civil No. SAG-18-1384
April 25, 2019
Page 7

plaintiff lived did “not undermine the ALJ’s conclusion that plaintiff [was] capable of
performing work that exists in significant numbers in the national economy.”) (citing Hicks v.
Califano, 600 F.2d 1048, 1051 n.2 (4th Cir. 1979) (declining to determine that 110 regional jobs
would be an insignificant number)). Accordingly, any error pertaining to the discrepant numbers
provided by the two VEs was harmless.

        Finally, Plaintiff argues that the VEs’ testimony was not consistent with the DOT.
Specifically, Plaintiff argues that one of the identified positions, table worker, would require
“inspecting parts on a moving conveyor belt,” and that the table worker and assembler positions
“would likely require more than occasional exposure to the environmental conditions noted in
the hypothetical or RFC.” ECF 15-1 at 31. Further, Plaintiff contends, the third position,
addresser, “may also require exposure to the environmental conditions noted, as well as more
than occasional interaction with the public or coworkers.” Id. at 31-32. Plaintiff provides no
citations, to the DOT or otherwise, to support his contentions about the job requirements for the
positions identified by the VE. In contrast, one VE expressly testified that all three positions did
not require interaction with a moving conveyor belt, Tr. 76, and two separate VEs testified that
the environmental conditions would not eliminate the identified jobs. Tr. 75, 139. The addresser
position was specifically identified in response to a hypothetical imposing limitations on
interaction with the public and co-workers. Tr. 75. Plaintiff’s rank speculation to the contrary is
unavailing. Because a VE has, “through training and experience in vocational counseling or
placement, an up-to-date knowledge of job requirements, occupational characteristics and
working conditions, and a familiarity with the personal attributes and skills necessary to function
in various jobs,” Wilson v. Califano, 617 F.2d 1050, 1053 (4th Cir. 1980), an ALJ is permitted to
rely upon a VE’s testimony as substantial evidence to support a conclusion regarding vocational
issues. In light of the express testimony provided by the VEs in this case, which has not been
shown to be flawed, the ALJ provided substantial evidence in support of the conclusions.

      For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 15, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 18, is GRANTED. The SSA’s
judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk is directed
to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion.           An
implementing order follows.

                                                 Sincerely yours,

                                                             /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
